



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made on this 21 day of December,
2007, by and between Nature's Sunshine Products, Inc., a Utah Corporation,
having its principal place of business in Provo, Utah ("the Company" or "NSP")
and Bryant J. Yates ("Executive").
The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.
1.
Employment.

1.
Positions and Duties. Executivee will serve as President - International of the
Company, reporting directly to the Chief Executive Officer ("CEO") of the
Company. In addition, without additional compensation, if requested by the
Company, Executive will serve in other officer positions of the Company and its
subsidiaries. Executive shall devote his best efforts and substantially all of
his business time and services to the Company to perform such duties as may be
customarily incident to such position of an enterprise of the size and nature of
the Company and as may reasonably be assigned from time to time by the CEO of
the Company. or the Company, as the case may be. Executive will render his
services hereunder to the Company, shall use his best efforts, judgment and
energy in the performance of the duties assigned to him, and shall abide by the
Company's Code of Conduct and any. other applicable Company policies, and shall
comply with any and all applicable laws, including but not limited to insider
trading/reporting requirements and the policies and procedures as may be set
forth in the employee handbook, manuals and other materials provided by the
Company.

2.
Place of Performance. Executive shall perform his services hereunder at the
Company's executive offices in Provo, Utah; provided, however, that Executive
will be required to travel from time to time as reasonably required for business
purposes.



2.
Compensation and Benefits.

1.
Base Salary. Executive shall receive an annual salary of $160,360.00 paid in
accordance with the Company's payroll practices, as in effect from time to time.
Base salary shall be subject to review on at least an annual basis by the CEO.
Executive understands that no further compensation will be given for his/her
name being used as an officer or shareholder on any corporation, subsidiary or
branch.

2.
Discretionary Bonus. Executive shall also be eligible to participate in the
executive bonus program or any successor program (the "EBP"). Payment of any
bonus under the EBP is in NSP’s sole discretion and such payments will be made
in accordance with section 409A.

3.
Employee Benefits. Executive will be eligible to participate in
retirement/savings, health insurance, term lifè insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company for its employees generally and, at the discretion of the Board,
in incentive plans, stock option plans and change in control severance plans
maintained by the Company for its executives. if any, subject to the terms and
conditions of such plans, policies or arrangements. including but not limited to
those benefits outlined in the Employee Handbook.

4.
Stock Options. The Company may from time to time grant to Executive options (the
"Options") to purchase shares of NSP common stock pursuant to the price, terms
and conditions set forth in the then applicable Stock Option Plan, as amended
from time to time, or as otherwise set forth in a Stock Option Agreement.





3.
Indemnification; D&O Insurance.



The Company will indemnify Executive for and hold Executive harmless from and
against any and all losses, costs, damages or expenses (including attorneys'
fees) arising out of any claim or legal proceeding brought against Executive,
relating in any way to services performed by Executive for the Company. This
indemnification provision is intended to be broadly interpreted and to provide
for indemnification to the full extent permitted by law. The Company will
maintain directors' and officers' liability insurance in amounts and on terms
reasonable and customary for similarly situated companies.





--------------------------------------------------------------------------------







4.
Expenses. In accordance with the Company's normal policies for expense
reimbursement, the Company shall reimburse Executive for all reasonable travel,
entertainment and other expenses incurred or paid by Executive in connection
with, or related to, the performance of Executive's duties, responsibilities or
services under this Agreement, upon presentation of documentation, including
expense statements, vouchers and/or such other supporting information as the
Company may request.



5.
Termination. Upon cessation of his employment with the Company, Executive will
be entitled only to such compensation and benefits as described in this Section
5.



1.
Termination without Cause. If Executive's employment by the Company is
terminated by the Company without Cause (as defined below), Executive will be
entitled to:

1.
payment of all accrued and unpaid base salary through the date of such
termination;

2.
monthly severance payments equal to one-twelfth of Executive's base salary as of
the date of such termination for a period equal to twelve (12) months (the
"Severance Period").

3.
payment of the cost for continuation of Executive's health insurance coverage
under COBRA (and for his or her family members if Executive provided for their
coverage during his or her employment) during the Severance Period and in accord
with the NSP plan applicable to NSP employees currently in effect.

2.
Release. Notwithstanding any provision of this Agreement, the payments and
benefits described above are conditioned on Executive's execution and delivery
to the Company of a release substantially identical to that attached hereto as
Exhibit A in a manner consistent with the requirements of the Older Workers
Benefit Protection Act, if applicable, and any applicable state law (the
"Release"). The severance benefits described in Section 5.1.2 will be paid after
the Release becomes irrevocable.

3.
Termination for Cause. If Executive's employment with the Company is terminated
by the Company for Cause then the Company's obligation to Executive will be
limited solely to the payment of accrued and unpaid base salary through the date
of such termination. To terminate Executive's employment for Cause, the CEO, in
consultation with the Board of Directors, must determine in good faith that
Cause has occurred.

1.
"Cause" means:

a)
continuing performance by Executive deemed unsatisfactory to NSP acting
reasonably and in good faith or conduct by Executive deemed unacceptable by NSP
acting reasonably and in good faith;

b)
conviction of, or the entry of a plea of guilty or no contest to, a felony or
any crime that may materially adversely affect the business, standing or
reputation of the Company;

c)
dishonesty, fraud, embezzlement or other misappropriation of funds;

d)
material breach of this Agreement:

e)
willful refusal to perform the lawful and reasonable directives of the CEO or
the Board.

4.
Resignation by Executive. Executive may resign his/her employment by giving the
Company four weeks' notice of said resignation; NSP may elect to pay Employee's
base salary in lieu of notice. If Executive resigns, then the Company's
obligation to Executive will be limited solely to the payment of accrued and
unpaid base salary through the date of such termination.

5.
Termination upon Death or Incapacity of Executive. Executive's employment with
the Company shall terminate upon the death or incapacity of Executive. In the
event of termination of Executive's employment by reason of Executive's death or
incapacity, the provisions governing termination without cause, above, shall
apply. "Incapacity" shall mean that Executive is, for a period of 90 days or
more, unable to perform Executive's duties effectively, for reasons such as
emotional, mental or physical illness, deficiency, or disability.

6.
Foreign Entities. Without regard to the circumstances of Executive's termination
from employment, Executive hereby also covenants that upon termination, if
she/he is listed as an officer, director, partner, secretary or shareholder on
any corporation, subsidiary or branch on behalf of Nature's Sunshine Products,
Inc. or any related entity, he/she will sign over any and all rights to stock
and/or resign as an officer or






--------------------------------------------------------------------------------





director prior to departure from the Company as required by the law applicable
to the entity or by that entity's procedural requirements.


6.
Restrictive Covenants. In recognition of the compensation and other benefits
provided to Executive pursuant to this Agreement, Executive agrees to be bound
by the provisions of this Section (the "Restrictive Covenants"). These
Restrictive Covenants will apply without regard to whether any termination or
cessation of Executive's employment is initiated by the Company or Executive,
and without regard to the reason for that termination or cessation.

1.
Covenant Not To Compete. Executive covenants that, during his employment by the
Company and for a period of twelve (12) months following immediately thereafter,
(the "Restricted Period"), Executive will not do any of the following, directly
or indirectly:

1.
engage, be employed by, participate in, plan for or organize any Competing
Business of the Company or any subsidiary or joint venture of the Company;
"Competing Business" means any business enterprise that distributes through a
multilevel marketing program or that engages in any activity that competes
anywhere in the world with any activity in which the Company is then engaged,
including sales or distribution of herbs, vitamins or nutritional supplements or
any product, which the Company sells or distributes at the time of Executive's
termination;

2.
become interested in (as owner, stockholder, lender, partner, coventurer,
director, officer, employee, agent or consultant) any person, firm, corporation,
association or other entity engaged in a Competing Business. Notwithstanding the
foregoing, Executive may hold up to 2% of the outstanding securities of any
class of any publicly-traded securities of any company;

3.
influence or attempt to influence any employee, sales leader, manager,
coordinator, consultant, supplier, licensor, licensee, contractor, agent,
strategic partner, distributor, customer or other person to terminate his or her
employment with the Company or modify any written or oral agreement,
relationship, arrangement or course of dealing the Company; or

4.
solicit for employment or employ or retain (or arrange to have any other person
or entity employ or retain) any person who has been employed or retained by any
member of the Company within the preceding twelve (12) months. For this purpose,
advertisements for employment placed in newspapers of general circulation will
not be considered solicitation.

5.
Extension of Restrictive Covenants. The Company may elect to extend the twelve
(12) month post-termination non-compete and non-solicitation period by up to
twelve (12) additional months by delivering written notice of such extension to
Executive at least thirty (30) days prior to the end of that twelve (12) month
period and by making monthly payments to Executive for the number of months
equal to the length of the extension specified by the Company in its notice to
the Executive. The amount of each such additional monthly payment will be equal
to one-twelfth of the base salary in effect at the time of Executive's
termination of employment.



2.
Confidentialitv. Executive recognizes and acknowledges that the Proprietary
Information (as defined below) is a valuable, special and unique asset of the
business of the Company. As a result, both during the Term and thereafter,
Executive will not, without the prior written consent of the Company, for any
reason divulge to any third-party or use for his/her own benefit. or for any
purpose other than the exclusive benefit of the Company, any Proprietary
Information. Notwithstanding the foregoing, if Executive is compelled to
disclose Proprietary Information by court order or other legal process, to the
extent permitted by applicable law, he shall promptly so notify the Company so
that it may seek a protective order or other assurance that confidential
treatment of such Proprietary Information shall be afforded, and Executive shall
reasonably cooperate with the Company in connection therewith. If Executive is
so obligated by court order or other legal process to disclose Proprietary
Information, Executive will disclose only the minimum amount of such Proprietary
Information as is necessary for Executive to comply with such court order or
other legal process.



3.
Property of the Company.










--------------------------------------------------------------------------------





1.
Proprietary Information.    All right, title and interest in and to Proprietary
Information will be and remain the sole and exclusive property of the Company.
Executive will not remove from the Company's offices or premises any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company unless necessary or appropriate in
the performance of his duties to the Company. If Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose.
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials' or property, except to the extent necessary to
perfórm his/her duties on behalf of the Company. Upon termination of Executive's
employment with the Company, s/he will leave with the Company or promptly return
to the Company all originals and copies of such materials or property then in
his/her possession.

a)
"Proprietary Information" means any and all proprietary information developed or
acquired by the Company that has not been specifically authorized to be
disclosed. Such Proprietary Information shall include, but shall not be limited
to, the following items and information relating to the following items: (a) all
trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems and techniques, inputs, and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distributor network information, the identities
of actual and prospective distributors and distribution methods, (f) marketing
data, methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of and the Company's course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of nondisclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.

2.
Intellectual Property. Executive agrees that all the Intellectual Property (as
defined below) will be considered "works made for hire' as that term is defined
in Section 101 of the Copyright Act (17 U.S.C. § 101) and that all right, title
and interest in such Intellectual Property will be the sole and exclusive
property of the Company. To the extent that any of the Intellectual Property may
not by law be considered a work made for hire, or to the extent that,
notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration. The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property. Executive further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Company to perfect, maintain or otherwise protect its rights in the Intellectual
Property, at no cost to Executive. If the Company is unable after reasonable
efforts to secure Executive's signature, cooperation or assistance in accordance
with the preceding sentence, whether because of Executive's incapacity or any
other reason whatsoever, Executive hereby designates and appoints the Company or
its designee as Executive's agent and attorney-in-fact to act on his behalf
solely for the purpose of executing and filing documents and doing all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect the Company's rights in the Intellectual Property. Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.

a)
"Intellectual Property" means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications






--------------------------------------------------------------------------------





claiming such inventions, (b) all trademarks, service marks, trade dress, logos,
trade names, fictitious names, brand names, brand marks and corporate names,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (I) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which, in
the case of any or all of the foregoing, have been or are developed or created
in whole or in part by Executive at any time and at any place while Executive is
employed by the Company and have been or are created for the purpose of
performing Executive's duties on behalf of the Company.


4.
Acknowledgements.     Executive acknowledges that the Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company,
that the duration and geographic scope of the Restrictive Covenants are
reasonable given the nature of this Agreement and the position Executive holds
within the Company, and that the Company would not enter into this Agreement or
otherwise employ or continue to employ Executive unless Executive agrees to be
bound by the Restrictive Covenants set forth in this Section 6.



5.
Remedies and Enforcement Upon Breach.

1.
Intention. It is the intention of the parties that the foregoing restrictive
covenant be enforced as written, and, in any other event, enforced to the
greatest extent (but to no greater extent) in time, territory and degree of
participation as permitted by applicable law. Accordingly, in the event that any
court to which a dispute over these restrictions may be referred shall find any
of these restrictions overly broad or unreasonable in any way, that court must
enforce the restrictions to the greatest extent deemed reasonable.

2.
Specific Enforcement. Executive acknowledges that any breach by him, willfully
or otherwise, of the Restrictive Covenants will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy. In the event of any such breach or threatened breach by Executive of any
of the Restrictive Covenants, the Company shall be entitled to injunctive or
other similar equitable relief in any court, without any requirement that a bond
or other security be posted, and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company.



3.
Enforceability. If any court holds the Restrictive Covenants unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company to the relief provided above in the courts of any other jurisdiction
within the geographic scope of such Restrictive Covenants.

4.
Disclosure of Restrictive Covenants. Executive agrees to disclose the existence
and terms of the Restrictive Covenants to any employer that Executive may work
for during the Restricted Period.



5.
Extension of Restricted Period. If the Executive breaches Section 6.1 in any
respect, the restrictions contained in that section will be extended for a
period equal to the period that the Executive was in breach.



7.
Miscellaneous.

1.
Other Agreements. Executive represents and warrants to the Company that there
are no restrictions, agreements or understandings whatsoever to which Executive
is a party that would prevent or make unlawful his/her execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive's obligations hereunder, or that would otherwise prevent, limit or
impair the performance of Executive's duties under this Agreement.






--------------------------------------------------------------------------------





2.
Successors and Assigns. This Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, and the
Company shall require any such successor to expressly assume and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place, or, in the event the Company remains in existence, the Company shall
continue to employ Executive under the terms hereof. As used in this Agreement,
the "Company" shall mean the Company and any successor to its business and/or
assets, which assumes or is obligated to perform this Agreement by contract,
operation of law or otherwise. This Agreement shall inure to the benefit of and
be enforceable by Executive and his personal or legal representatives,
executors, estate, trustee, administrators, successors, heirs, distributees.
devisees and legatees. The duties of Executive hereunder are personal to
Executive and may not be assigned by him. If Executive dies and any amounts
become payable under this Agreement, the Company will pay those amounts to his
estate.

3.
Governing Law and Enforcement: Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah, without regard to
the principles of conflicts of laws. Any legal proceeding arising out of or
relating to this Agreement will be instituted in a state or federal court in the
State of Utah, and Executive and the Company hereby consent to the personal and
exclusive jurisdiction of such court(s) and hereby waive any objection(s) that
they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.

4.
Waivers. The waiver by either party of any right hereunder or of any breach by
the other party will not be deemed a waiver of any other right hereunder or of
any other breach by the other party. No waiver will be deemed to have occurred
unless set forth in writing. No waiver will constitute a continuing waiver
unless specifically stated, and any waiver will operate only as to the specific
term or condition waived.

5.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

6.
Survival. Section 6 of this Agreement will survive termination of this Agreement
and/or the cessation of Executive's employment by the Company.

7.
Notices. Any notice or communication required or permitted under this Agreement
shall be made in writing and shall be sufficient if personally delivered or sent
by registered or certified mail and addressed, if to Employee, to Employee's
address set forth in NSP's records, or if to NSP, to its principal office, to
the attention of the CEO. Such notice shall be deemed given when delivered if
delivered personally, or, if sent by registered or certified mail, at the
earlier of actual receipt or three days after mailing in United States mail,
addressed as aforesaid with postage prepaid.

8.
Entire Agreement: Amendments. This Agreement, the attached exhibits, the Plan,
and the Award Agreement contain the entire agreement and understanding of the
parties hereto relating to the subject matter hereof; and merge and supersede
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to Executive's employment or engagement with, or
compensation by, the Company and any of its affiliates or subsidiaries or any of
their predecessors, including, without limitation, the Existing Agreement. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

9.
Withholding. All payments to Executive will be subject to tax withholding in
accordance with applicable law.






--------------------------------------------------------------------------------





10.
Section Headings. The headings of sections and paragraphs of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

11.
Counterparts: Facsimile. This Agreement may be executed in multiple counterparts
(including by facsimile signature), each of which will be deemed to be an
original, but all of which together will constitute one and the same instrument.

12.
Third Party Beneficiaries. Subject to Section 7.2 this Agreement will be binding
on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than Executive and the Company and Executive's and
the Company's permitted successors and assigns, although this Agreement will
inure to the benefit of the Company.





[This space left blank intentionally; signature page follows]




Employee:
Employer:

BRYANT J. YATES
NATURE’S SUNSHINE PRODUCTS, INC.



/s/ Bryant Yates                By /s/ Douglas Faggioli                
Signature
Name Douglas Faggioli                
                            
Title CEO/President____________________________
























EXHIBIT A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (this "Release") is made as of the day of
________________ day of _____________, _______________by and between(the
"Executive") and Nature Sunshine Products, Inc. (the "Company").
WHEREAS, Executive's employment as an executive of the Company has terminated;
and





--------------------------------------------------------------------------------





WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated ____________ (the "Agreement"), the Company has
agreed to pay Executive certain amounts and to provide him with certain rights
and benefits, subject to the execution of this Release.
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
8.
Consideration. Executive acknowledges that: (i) the payments, rights and
benefits set forth in Section 5 of the Agreement constitute full settlement of
all his/her rights under the Agreement, and (ii) except as otherwise provided
specifically in this Release. the Company does not and will not have any other
liability or obligation to Executive under the Agreement. Executive further
acknowledges that, in the absence of his execution of this Release. the benefits
and payments specified in the Agreement (other than those specified) would not
otherwise be due to him/her.

9.
Release and Covenant Not to Sue.

1.
Executive and the Company each hereby fully and forever releases and discharges
the other, and all of their respective predecessors and successors, assigns,
stockholders, subsidiaries, parents, affiliates, officers, directors, trustees,
employees, agents and attorneys, past and present and in their respective
capacities as such (the Company and Executive and each such respective person or
entity is each referred to as a "Released Person") from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Release, including those arising out of Executive's employment by the Company or
the termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

2.
Executive and the Company expressly represent that they have not filed a lawsuit
or initiated any other administrative proceeding against a Released Person and
that neither has assigned any claim against a Released Person. Executive and the
Company each further promise not to initiate a lawsuit or to bring any other
claim against the other or any Released Person arising out of or in any way
related to Executive's employment by the Company or the termination of that
employment. This Release will not prevent Executive from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred. This Release shall
not affect Executive's rights under the Age Discrimination in Employment Act or
the Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

10.
Restrictive Covenants. Executive acknowledges that the restrictive covenants
contained in Section 6 of the Agreement will survive the termination of his
employment. Executive affirms that those restrictive covenants are reasonable
and necessary to protect the legitimate interests of the Company, that he
received adequate consideration in exchange for agreeing to those restrictions
and that he will abide by those restrictions.

11.
Non-Disparagement. Neither Executive nor the Company will disparage the other or
any of their respective Released Persons or otherwise take any action which
could reasonably be expected to adversely affect the personal or professional
reputation of the other or their respective Released Persons.

12.



--------------------------------------------------------------------------------



13.



--------------------------------------------------------------------------------



14.



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





15.



--------------------------------------------------------------------------------



16.



--------------------------------------------------------------------------------



17.



--------------------------------------------------------------------------------



18.



--------------------------------------------------------------------------------



19.



--------------------------------------------------------------------------------



20.



--------------------------------------------------------------------------------



21.



--------------------------------------------------------------------------------



22.



--------------------------------------------------------------------------------



23.



--------------------------------------------------------------------------------



24.



--------------------------------------------------------------------------------



25.
Cooperation. Executive further agrees that, subject to reimbursement of his
reasonable expenses, he will cooperate fully with the Company and its counsel
with respect to any matter (including litigation, investigations, or
governmental proceedings) in which Executive was in anyway involved during his
employment with the Company. Executive shall render such cooperation in a timely
manner on reasonable notice from the Company.

26.
Rescission Right. Executive expressly acknowledges and recites that (a) he has
read and understands the terms of this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided twenty-one (21) calendar days after receipt of the Release to
consider its terms before signing it; (e) should he nevertheless elect to
execute this Agreement sooner than 21 days after he has received it, he
specifically and voluntarily waives the right to claim or allege that he has not
been allowed by the Company or by any circumstances beyond his control to
consider this Agreement for a full 21 days; and (t) he is provided seven (7)
calendar days from the date of signing to terminate and revoke this Release. in
which case this Release shall be unenforceable, null and void. Executive may
revoke this Release during those seven (7) days by providing written notice of
revocation to the Company at the address specified in Section 7.8 of the
Agreement.

27.
Challenge. If Executive violates or challenges the enforceability of any
provisions of the Restrictive Covenants or this Release, no further payments,
rights or benefits under Section 5 of the Agreement will be due to Executive
(except where such provision would be prohibited by applicable law, rule or
regulation).

28.
Miscellaneous.

1.
No Admission of Liability. This Release is not to be construed as an admission
of any violation of any federal, state or local statute, ordinance or regulation
or of any duty owed by the Company to Executive. There have been no such
violations, and the Company specifically denies any such violations.

2.
No Reinstatement. Executive agrees that he will not without the consent of the
Company apply for reinstatement with the Company or seek in any way to be
reinstated, reemployed or hired by the Company in the future,






--------------------------------------------------------------------------------





3.
Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and Executive and their respective successors,
permitted assigns executors, administrators and heirs. Executive shall not may
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

4.



--------------------------------------------------------------------------------



5.
Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

6.
Entire Agreement: Amendments. Except as otherwise provided herein, this Release
contains the entire agreement and understanding of the parties hereto relating
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

7.
Governing Law. This Release shall be governed by, and enforced in accordance
with, the laws of the State of Utah, without regard to the application of the
principles of conflicts of laws.

8.
Counterparts and Facsimiles. This Release may be executed, including execution
by facsimile signature, in multiple counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]


Employee:
Employer:

BRYANT J. YATES
NATURE’S SUNSHINE PRODUCTS, INC.



By                         
Signature
Name                         
                            
Title __________________________________







--------------------------------------------------------------------------------



















EMPLOYMENT AGREEMENT AMENDMENT
THIS EMPLOYMENT AGREEMENT AMENDMENT (the "Amendment"), is made on this 30th day
of December, 2008, by and between Nature's Sunshine Products, Inc., a Utah
Corporation, having its principal place of business in Provo, Utah ("the
Company" or "NSP") and Bryant J. Yates ("Executive").
The Company and Executive have entered into an Employment Agreement dated
December 21, 2007.
In order to ensure that such Employment Agreement complies with Internal Revenue
Code Section 409A, the Company and Executive agree to amend the Employment
Agreement as follows:
29.
Section 4 shall be amended by adding the following at the end thereof:

Each reimbursement must be made no later than the end of the Company's fiscal
year following the fiscal year in which the expense was incurred. All such
reimbursements shall be made no later than the end of the calendar year in which
the Executive separates from service with the Company, or if later, the
following March 15th. The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in any other taxable year.
30.
Section 5.1.3 shall be amended by adding the following at the end thereof:

In the event that Executive is required to include benefits received from the
health plan in his or her taxable income, the Company will reimburse Executive
for up to $6,000 of the tax liability. Such reimbursement will be made no later
than the end of the calendar year following the year in which the amount is
includible in the Executive's income.
31.
The last sentence of Section 5.5 shall be replaced with the following:

--------------------------------------------------------------------------------

"Incapacity" shall mean that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or that the Executive
has been determined to be totally disabled by the Social Security
Administration.    
In addition, the parties agree that any other provisions of the Employment
Agreement shall be interpreted, if possible, so as to avoid a violation of
Internal Revenue Code Section 409A.


Except to the extent modified by this Amendment, the terms and conditions of the
Employment Agreement shall remain in full force and effect.
NATURE’S SUNSHINE PRODUCTS, INC





--------------------------------------------------------------------------------





By: /s/ Douglas Faggioli                
Title: President and CEO                
BRYANT J. YATES


_/s/ Bryant Yates___________________
Executive    





